       Case 2:15-cv-00447-KJM-JDP Document 78 Filed 02/17/21 Page 1 of 2

                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



JOSE R. ZAIZA,                               Case No. 2:15-cv-00447-KJM-JDP (PC)

               Plaintiff,

       v.

D. TAMPLEN, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                      /

Jose R. Zaiza, CDCR # G-23177, a necessary and material witness in a settlement conference in
this case on March 19, 2021, is confined in California State Prison, Corcoran (COR), in the
custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Stanley A. Boone, by Zoom video conference from his place of confinement,
on Friday, March 19, 2021 at 9:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at California State Prison, Corcoran at (559) 992-7372 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Mamie Hernandez, Courtroom Deputy, at mhernandez@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P. O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Boone at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.
       Case 2:15-cv-00447-KJM-JDP Document 78 Filed 02/17/21 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
IT IS SO ORDERED.


Dated:    February 16, 2021
                                              JEREMY D. PETERSON
                                              UNITED STATES MAGISTRATE JUDGE
